                        EXHIBIT 1




Case 2:21-cv-00552-JPS Filed 04/30/21 Page 1 of 21 Document 1-1
Case 2:21-cv-00552-JPS Filed 04/30/21 Page 2 of 21 Document 1-1
Case 2:21-cv-00552-JPS Filed 04/30/21 Page 3 of 21 Document 1-1
                      Case 2021CV000246                    Document 1                 Filed 01-14-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                         CIRCUIT COURT                                      MILWAUKEE              01-14-2021
                                                                                                                                     John Barrett
Donald Hess vs. MRS BPO, LLC                                                               Electronic Filing                         Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV000246
                                                   Case No. 2021CV000246                                                             Honorable Kevin E.
                                                   Class Code: Money Judgment                                                        Martens-27
                                                                                                                                     Branch 27



                                 MRS BPO, LLC
                                 1930 OLNEY AVENUE
                                 CHERRY HILL NJ 08003




                                                                                                                                       D
                Case number 2021CV000246 was electronically filed with/converted by the Milwaukee
                County Circuit Court office. The electronic filing system is designed to allow for fast, reliable



                                                                                                                                     E
                exchange of documents in court cases.




                                                                                                              T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                                            C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                                   A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.


                                                                                 D
                                                       E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic



                                                     R
                party.




                       N
                Pro Se opt-in code: 5a4c9b

                Unless you register as an electronic party, you will be served with traditional paper documents



                     U
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                414-278-4120.

                                                                                    Milwaukee County Circuit Court
                                                                                    Date: January 14, 2021




                             Case 2:21-cv-00552-JPS Filed 04/30/21 Page 4 of 21 Document 1-1
GF-180(CCAP), 06/2017 Electronic Filing Notice                                            §801.18(5)(d), Wisconsin Statutes
                                                 This form shall not be modified. It may be supplemented with additional material.
   Case 2021CV000246          Document 2         Filed 01-14-2021        Page 1 of 13
                                                                         FILED
                                                                         01-14-2021
                                                                         John Barrett
                                                                         Clerk of Circuit Court
STATE OF WISCONSIN                         CIRCUIT     COURT    MILWAUKEE2021CV000246
                                                                          COUNTY
                                                                         Honorable Kevin E.
                                                                         Martens-27
 DONALD HESS,                                              SUMMONS       Branch 27
 6531 West Forest Home Avenue
 Greenfield, WI 53220,                                        Case No.: _____________

                                                              Classification Code: 30301
                                    Plaintiff,

                             v.

MRS BPO LLC                                                   Jury Trial Demanded
1930 Olney Avenue
Cherry Hill, NJ 08003,                                        Amount claimed is greater than the
                                                              amount under Wis. Stat. §
                                    Defendant.                799.01(1)(d).



THE STATE OF WISCONSIN, To each person named above as a Defendant:

          You are hereby notified that the Plaintiffs named above have filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days of receiving this Summons, you must respond with a written

Answer, as that term is defined in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the Statutes.

The Answer must be sent or delivered to the Court, whose address is: Clerk of Courts, 901 North

9th Street, Milwaukee, Wisconsin 53223, and to Plaintiffs’ attorney, whose address is Ademi

LLP, 3620 East Layton Avenue, Cudahy, Wisconsin 53110. You may have an attorney help or

represent you.

          If you do not provide an answer within forty-five (45) days, the Court may grant

Judgment against you for the award of money or other legal action requested in the Complaint,


                                                   1


           Case 2:21-cv-00552-JPS Filed 04/30/21 Page 5 of 21 Document 1-1
   Case 2021CV000246       Document 2         Filed 01-14-2021       Page 2 of 13




and you may lose your right to object to anything that is or may be incorrect in the Complaint. A

Judgment may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated: January 14, 2021                              ADEMI LLP

                                                By: Electronically signed by John D. Blythin
                                                    John D. Blythin (State Bar No. 1046105)
                                                    Attorney for Plaintiff
Mailing address:
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Phone No.: 414-482-8000




                                               2


         Case 2:21-cv-00552-JPS Filed 04/30/21 Page 6 of 21 Document 1-1
   Case 2021CV000246          Document 2        Filed 01-14-2021        Page 3 of 13
                                                                   FILED
                                                                   01-14-2021
                                                                   John Barrett
                                                                   Clerk of Circuit Court
STATE OF WISCONSIN               CIRCUIT COURT          MILWAUKEE2021CV000246
                                                                    COUNTY
                                 CIVIL DIVISION                    Honorable   Kevin E.
                                                                   Martens-27
______________________________________________ ______________________________
                                                                   Branch 27
 DONALD HESS,                                            :
 6531 West Forest Home Avenue                            :
 Greenfield, WI 53220,                                       COMPLAINT
                                                         :
                                                         :
                                   Plaintiff,            :   Case No.:_______________
                                                         :   Classification Code: 30301
                             v.                          :
                                                         :
 MRS BPO LLC                                             :
 1930 Olney Avenue                                       :   Jury Trial Demanded
 Cherry Hill, NJ 08003,                                  :
                                                         :
                                   Defendant.            :
                                                                                              ______

       COMES NOW Plaintiff Donald Hess, by his attorneys, Ademi LLP, and for a cause of

action, states as follows:

                                        INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and the Wisconsin Consumer

Act, Chs. 421-427, Wis. Stats. (the “WCA”).

                                  JURISDICTION AND VENUE

       2.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to Wis.

Stat. § 801.05(3). Defendant’s collection activities were directed at Wisconsin residents in

Wisconsin. Venue in Milwaukee County is proper because the claim arose in Milwaukee County,

and Defendant attempted to collect a debt in connection with a consumer transaction that occurred

in Milwaukee County. Wis. Stat. §§ 801.50; 421.401(1)(a) (“The venue for a claim arising out of




         Case 2:21-cv-00552-JPS Filed 04/30/21 Page 7 of 21 Document 1-1
     Case 2021CV000246      Document 2          Filed 01-14-2021       Page 4 of 13




a consumer transaction or a consumer credit transaction is the county: … Where the customer

resides ….”).

                                            PARTIES

        3.      Plaintiff Donald Hess is an individual who resides in Milwaukee County.

        4.      Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendant sought to collect from Plaintiff a debt allegedly incurred for personal, family, or

household purposes.

        5.      Plaintiff is also a “customer” as defined in the WCA, Wis. Stat. § 421.301(17), in

that the debt Defendant sought to collect from her arose from an agreement to defer payment.

        6.      Defendant MRS BPO, LLC (“MRS”) is a foreign limited liability company with its

principal offices located at 1930 Olney Avenue, Cherry Hill, New Jersey 08003.

        7.      MRS does substantial business in Wisconsin and has a registered agent for service

of process in Wisconsin located at Cogency Global Inc., c/o Dane County Title Company, Inc.,

901 South Whitney Way, Madison, Wisconsin 53711.

        8.      MRS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        9.      MRS is engaged in the business of collecting debts owed to others and incurred for

personal, family, or household purposes.

        10.     MRS is a debt collector as defined in 15 U.S.C. § 1692a and Wis. Stat. § 427.103(3).

                                              FACTS

        11.     On or about January 24, 2020, Chase mailed an account statement to Plaintiff

regarding an alleged debt. A copy of this account statement is attached to this complaint as Exhibit

A.

                                                 2

         Case 2:21-cv-00552-JPS Filed 04/30/21 Page 8 of 21 Document 1-1
   Case 2021CV000246        Document 2           Filed 01-14-2021       Page 5 of 13




       12.     Upon information and belief, the alleged debt referenced in Exhibit A was incurred

as a result of a transaction for household telecommunications services.

       13.     Upon information and belief, Exhibit A is a form letter, generated by computer, and

with the information specific to Plaintiff inserted by computer.

       14.     Upon information and belief, Exhibit A is a form debt collection letter used by

Defendant to attempt to collect alleged debts.

       15.     Upon information and belief, Exhibit A is the first written communication

Defendant mailed to Plaintiff regarding the alleged debt referenced therein.

       16.     Exhibit A includes the following representations which largely reflect the statutory

validation notice that the FDCPA, 15 U.S.C. § 1692g, requires the debt collector mail the alleged

debtor along with, or within five days of, the initial communication:




       17.     Exhibit A also includes the following representations:




       18.     Exhibit A states that the “CURRENT CREDITOR” is “SPECTRUM.”

       19.     Additionally, Exhibit A includes the following representation:




                                                  3

         Case 2:21-cv-00552-JPS Filed 04/30/21 Page 9 of 21 Document 1-1
   Case 2021CV000246         Document 2          Filed 01-14-2021        Page 6 of 13




       20.     On the face of Exhibit A, it is impossible to determine which of “Spectrum,” “Time

Warner Cable,” “Charter Communications,” or the “Spectrum Brand” is the creditor.

       21.     The ambiguity is exacerbated by the inclusion of both an “ORIGINAL CREDITOR

ACCT#” and a “CURRENT CREDITOR ACCOUNT#.”

       22.     Upon information and belief based upon pre-suit investigation, “Spectrum” is not

the creditor of Plaintiff’s account – it is a brand name, not the entity holding the debt.

       23.     Exhibit A thus fails to clearly and unequivocally disclose the name of the creditor

to whom Plaintiff’s alleged debt is owed.

       24.     Confusing and misleading representations about the name of the creditor are

material misrepresentations because they create the potential for fraud or double-payments.

Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317 324-25 (7th Cir. 2016).

       25.     For this reason, courts hold that a debt collector must clearly and unequivocally

identify the current creditor to whom the debt is owed and “a FDCPA plaintiff states a claim when

she alleges that the collection letter names the creditor in a manner that is unclear or confusing.”

Blarek v. Creditors Interchange, No. 05-cv-1018, 2006 U.S. Dist. LEXIS 60595, at *3 (E.D. Wis.

Aug. 25, 2006); see also, e.g., Dewees v. Legal Servicing, LLC, 506 F. Supp. 2d 128, 133

(E.D.N.Y. 2007); Walls v. United Collection Bureau, No. 11-cv-6026, 2012 U.S. Dist. LEXIS

68079, at *5 (N.D. Ill. May 16, 2012); Deschaine v. Nat’l Enter. Sys., No. 12-cv-50416, 2013 U.S.

Dist. LEXIS 31349, at *3-5 (N.D. Ill. Mar. 7, 2013); Aribal, 2013 U.S. Dist. LEXIS 105355, at

*12-13; Braatz, 2011 U.S. Dist. LEXIS 123118, at *3; Pardo v. Allied Interstate, LLC, No. 14-cv-

1104, 2015 U.S. Dist. LEXIS 125526, at *8-9 (S.D. Ind. Sept. 21, 2015); Long v. Fenton &

McGarvey Law Firm, P.S.C., 223 F. Supp. 3d 773, 778-79 (S.D. Ind. Dec. 9, 2016); Brinkmeier v.

Round Two Recovery, LLC, No. 15-cv-3693, 2016 U.S. Dist. LEXIS 97664, at *4 (E.D.N.Y. July

                                                  4

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 10 of 21 Document 1-1
   Case 2021CV000246       Document 2         Filed 01-14-2021       Page 7 of 13




25, 2016); Datiz v. Int’l Recovery Assocs., No. 15-cv-3549, 2018 U.S. Dist. LEXIS 127196

(E.D.N.Y. July 27, 2018), adopted by, 2018 U.S. Dist. LEXIS 163290 (E.D.N.Y. Sept. 24, 2018);

Smith v. Cohn, Goldberg & Deutsch, LLC, 296 F. Supp. 3d 754, 761 (D. Md. 2017); Taylor v.

Alltran Fin., LP, No. 18-cv-306-JMS-MJD, 2018 U.S. Dist. LEXIS 159862, at *6 (S.D. Ind. Sept.

19, 2018).

       26.     Exhibit A also itemizes a “Fees Balance” of $173.03 along with a “Total Balance”

of $382.60.

       27.     An unsophisticated consumer would not understand what the “Fees Balance” was

and would not know whether the “fees balance” comprised late fees, collection fees, equipment

fees, or some other unspecified charges.

       28.     The failure to clearly identify the nature of the “fees balance” is confusing and

misleading to an unsophisticated consumer because an unsophisticated consumer would have no

way of knowing whether the “fees” were legitimate and whether there was some way to avoid

paying all or some portion of them by, e.g., returning equipment. See Acik v. I.C. Sys., 640 F.

Supp. 2d 1019, 1025 (N.D. Ill. 2009) (“ICS has violated section 1692e in failing to disclose what

the ‘Additional Client Charges’ fee represented.”).

       29.     Plaintiff was misled and confused by Exhibit A.

       30.     The unsophisticated consumer would be misled and confused by Exhibit A.

                                           The FDCPA

       31.     Congress has described the FDCPA as regulating “abusive practices” in debt

collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt collection letter

containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C. §§ 1692(e)

(“It is the purpose of this subchapter to eliminate abusive debt collection practices by debt

                                                5

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 11 of 21 Document 1-1
   Case 2021CV000246         Document 2         Filed 01-14-2021        Page 8 of 13




collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       32.     15 U.S.C. § 1692e generally prohibits: “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       33.     15 U.S.C. § 1692e(2)(a) specifically prohibits debt collectors from making false

representations about “the character, amount, or legal status of any debt.”

       34.     15 U.S.C. § 1692e(5) specifically prohibits “the threat to take any action that cannot

legally be taken or that is not intended to be taken.”

       35.     15 U.S.C. § 1692e(10) specifically prohibits: “The use of any false representation

or deceptive means to collect or attempt to collect any debt or to obtain information concerning a

consumer.

       36.     15 U.S.C. § 1692g(a) states:

               Within five days after the initial communication with a consumer in
               connection with the collection of any debt, a debt collector shall, unless the
               following information is contained in the initial communication or the
               consumer has paid the debt, send the consumer a written notice
               containing—
                       (1) the amount of the debt;
                       (2) the name of the creditor to whom the debt is owed;

       37.     To satisfy § 1692g(a)(2), a debt collector must state the name of the creditor in a

non-confusing manner:

               Section 1692g(a) requires debt collectors to disclose specific information,
               including the name of the current creditor, in certain written notices they
               send to consumers. If a letter fails to disclose the required information
               clearly, it violates the Act, without further proof of confusion.

Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 319 (7th Cir. 2016).


                                                  6

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 12 of 21 Document 1-1
   Case 2021CV000246        Document 2         Filed 01-14-2021       Page 9 of 13




                                            The WCA

       38.     The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair and

economically sound practices in consumer transactions. Wis. Stat. § 421.102(2).

       39.     The Wisconsin Supreme Court has favorably cited authority finding that the WCA

“goes further to protect consumer interests than any other such legislation in the country,” and is

“probably the most sweeping consumer credit legislation yet enacted in any state.” Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations omitted).

       40.     To further these goals, the Act’s protections must be “liberally construed and

applied.” Wis. Stat. § 421.102(1); see also § 425.301.

       41.     To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies, including punitive damages. The Act contains significant and

sweeping restrictions on the activities of those attempting to collect debts. See Wis. Stats. §

427.104.

       42.     The Act limits the amounts and types of additional fees that may be charged to

consumers in conjunction with transactions. Wis. Stats. § 422.202(1). The Act also provides

injured consumers with causes of action for class-wide statutory and actual damages and injunctive

remedies against defendants on behalf of all customers who suffer similar injuries. See Wis. Stats.

§§ 426.110(1); § 426.110(4)(e). Finally, “a customer may not waive or agree to forego rights or

benefits under [the Act].” Wis. Stat. § 421.106(1).

       43.     Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using the

same methods as claims under the FDCPA. Indeed, the WCA itself requires that the court analyze




                                                7

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 13 of 21 Document 1-1
   Case 2021CV000246        Document 2          Filed 01-14-2021        Page 10 of 13




the WCA “in accordance with the policies underlying a federal consumer credit protection act,”

including the FDCPA. Wis. Stat. § 421.102(1).

        44.    Further, the Wisconsin Supreme Court has held that WCA claims relating to debt

collection are to be analyzed under the “unsophisticated consumer” standard. Brunton v. Nuvell

Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin Supreme Court explicitly

adopted and followed the “unsophisticated consumer” standard, citing and discussing Gammon v.

GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994). Id.

        45.    Wis. Stat. § 427.104(1)(g) states that a debt collector may not: “Communicate with

the customer … in such a manner as can reasonably be expected to threaten or harass the

customer.”

        46.    Wis. Stat. § 427.104(1)(h) states that a debt collector may not: “Engage in other

conduct which can reasonably be expected to threaten or harass the customer ….”

        47.    Wis. Stat. § 427.104(1)(j) states that a debt collector may not: “Claim, or attempt

or threaten to enforce a right with knowledge or reason to know that the right does not exist.”

        48.    Wis. Stat. § 427.104(1)(L) states that a debt collector may not: “Threaten action

against the customer unless like action is taken in regular course or is intended with respect to the

particular debt.”

                                       COUNT I – FDCPA

        49.    Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

        50.    Exhibit A does not clearly identify the creditor to whom Plaintiff’s alleged debt is

owed.

        51.    Defendant violated 15 U.S.C. § 1692e, 1692e(2)(a), 1692e(10), and 1692g(a)(2).

                                                 8

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 14 of 21 Document 1-1
   Case 2021CV000246           Document 2          Filed 01-14-2021        Page 11 of 13




                                         COUNT II - FDCPA

       52.        Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       53.        The ambiguous reference to a “fees balance” in Exhibit A is deceptive, misleading,

and confusing to an unsophisticated consumer.

       54.        By itemizing a “Fees Balance,” Exhibit A includes representations which are false,

deceptive, and misleading with respect to the amount, character, and legal status of Plaintiff’s

alleged debt and falsely threatens to assess such fees.

       55.        Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(5), 1692e(10), and

1692g(a)(1).

                                          COUNT III – WCA

       56.        Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       57.        The ambiguous reference to a “fees balance” in Exhibit A is deceptive, misleading,

and confusing to an unsophisticated consumer.

       58.        Defendant violated Wis. Stat. 427.104(1)(g), 427.104(1)(h), 427.104(1)(j), and

427.104(1)(L).

                                       CLASS ALLEGATIONS

       59.        Plaintiff brings this action on behalf of a class consisting of (a) all natural persons

in the State of Wisconsin, (b) who were sent a collection letter by Defendant in the form of Exhibit

A to the complaint, (c) with a “CURRENT CREDITOR” listed as “SPECTRUM,”

(d) between January 14, 2020 and January 14, 2021, inclusive, (e) that was not returned by the

postal service.

                                                    9

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 15 of 21 Document 1-1
   Case 2021CV000246        Document 2         Filed 01-14-2021          Page 12 of 13




       60.     The class is so numerous that joinder is impracticable. On information and belief,

there are more than 50 class members.

       61.     There are questions of law and fact common to the class members, which common

questions predominate over any questions that affect only individual class members.

       62.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       63.     Plaintiff will fairly and adequately represent the interests of the class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.

       64.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       65.     Plaintiff hereby demands a trial by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Class and against Defendant for:

       (a)     actual damages (individual basis);

       (b)     statutory damages (individual basis);

       (c)     injunctive relief;

       (d)     punitive damages;

       (e)     attorneys’ fees, litigation expenses and costs of suit; and

       (f)     such other or further relief as the Court deems proper.

Dated: January 14, 2021




                                                  10

        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 16 of 21 Document 1-1
Case 2021CV000246   Document 2    Filed 01-14-2021      Page 13 of 13




                                        ADEMI LLP

                                 By:    Electronically signed by Mark A. Eldridge
                                        John D. Blythin (SBN 1046105)
                                        Mark A. Eldridge (SBN 1089944)
                                        Jesse Fruchter (SBN 1097673)
                                        Ben J. Slatky (SBN 1106892)
                                        3620 East Layton Avenue
                                        Cudahy, WI 53110
                                        (414) 482-8000
                                        (414) 482-8001 (fax)
                                        jblythin@ademilaw.com
                                        meldridge@ademilaw.com
                                        jfruchter@ademilaw.com
                                        bslatky@ademilaw.com




                                   11

   Case 2:21-cv-00552-JPS Filed 04/30/21 Page 17 of 21 Document 1-1
Case 2021CV000246   Document 3   Filed 01-14-2021   Page 1 of 2
                                                                  FILED
                                                                  01-14-2021
                                                                  John Barrett
                                                                  Clerk of Circuit Court
                                                                  2021CV000246
                                                                  Honorable Kevin E.
                                                                  Martens-27
                                                                  Branch 27




                        EXHIBIT A




   Case 2:21-cv-00552-JPS Filed 04/30/21 Page 18 of 21 Document 1-1
         Case 2021CV000246                  Document 3                 Filed 01-14-2021                                    Send Payment/Correspondence to:
                                                                                                                           MRS BPO, L.L.C.
                                                                                                                           1930 OLNEY AVENUE
                                                                                                                           CHERRY HILL NJ 08003
S-SFMRSA11                                                                                                                 866-621-7673
PBIERU00301400 - 609726027 102800                                                                                          Office Hours:
Return Address:                                                                                                            Monday - Thursday 9am - 9pm ET
MRS BPO, L.L.C.                                                                                                            Friday            9am - 5pm ET
1930 OLNEY AVENUE
CHERRY HILL NJ 08003



       .I.|.II|I|||>|Ii„.||.|iIi|ii,|„Ii|||i|IimIII|>|ii|i|Ii||||!>I                                                     January 24, 2020
       DONALD HESS
       6531 W FOREST HOME AVE
       GREENFIELD W! 53220-2403 24
       GREENFIELD Wl 53220-2403




                                                                                           CURRENT CREDITOR: SPECTRUM
    Would you prefer to chat about payment options                                         MRS ACCT#:              [2844
   via the web? You can visit us at www.mrsbDO.com                                         ORIGINAL CREDITOR ACCT#: xxxx4604
             and chat with a representative.                                               CURRENT CREDITOR ACCT#: xxxx7805
                                                                                           Principal Balance: $209.52
                                                                                           Fees Balance: $173.08
                                                                                           Total Balance: $382.60
                                                                                           Charge off Date : 01/21/2020____________

                                                                                            Time Warner Cable is now Charter Communications -
                                                                                                      home of the Spectrum Brand.


 Dear DONALD HESS,
 The above referenced creditor has placed your account with our office for collection. We recognize that sometimes circumstances or events can
 make it difficult to satisfy your financial obligations.
 Resolving a long overdue debt is never easy. Often the hardest part is taking the first step. We are ready to assist you to find a solution that is
 both fair and reasonable.
 Payment may be made by calling 866-621-7673, mailing to the above address or by using our online payment website at
 https://portal.mrsbpo.com.

                                                        IMPORTANT CONSUMER INFORMATION
 Unless you notify this office within 30 days after receiving this notice that you dispute the validity of the debt or any portion thereof, this office will
 assume this debt is valid, if you notify this office in writing within 30 days after receiving this notice that you dispute the validity of this debt or
 any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment or
 verification. If you request of this office in writing within 30 days after receiving this notice, this office will provide you with the name ana address
 of the original creditor, if different from the current creditor.

 Sincerely.                                                                                               Tax time is a great time to put issues like this
                                                                                                          behind you. Consider using any possible tax
 MRS BPO, L.L.C.
                                                                                                          refund you may receive to satisfy your
 866-621-7673
 LU1.12042844.15343101                                                                                    outstanding obligation.

                            This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                      This communication is from a debt collector.




               Case 2:21-cv-00552-JPS Filed 04/30/21 Page 19 of 21 Document 1-1

                                                                                                                                                        otmwowwp
STATE OF WISCONSIN            CIRCUIT COURT            MILWAUKEE COUNTY
                               CIVIL DIVISION
_____________________________________________________________________________
 DONALD HESS,                                           :
 6531 West Forest Home Avenue                           :
 Greenfield, WI 53220,                                  :   Case No.: 2021cv000246
                                                        :
                                   Plaintiff,           :
                                                        :
                                                        :   Hon. Kevin E. Martens
                            v.                          :   Branch 27
                                                        :
 MRS BPO LLC                                            :
 1930 Olney Avenue                                      :
 Cherry Hill, NJ 08003,                                 :
                                                        :
                                                        :
                                 Defendant.
                                                        :
                                                        :
       ________

                                  ACCEPTANCE OF SERVICE
_______

       Attorney Bradley R. Armstrong, hereby accepts and admits personal service of the

Summons and Class Action Complaint filed on January 14, 2021, in the above-captioned matter

on behalf of MRS BPO, LLC.

       Attorney Armstrong represents that he is authorized to accept and admit service on behalf

of the Defendant and hereby waives any and all objections that service of process was improper.

The Defendant expressly preserves, and does not waive, any and all other rights, objections, and

defenses that they may have to the complaint including but not limited to the court’s jurisdiction,

and the venue of the action.

       The Defendant understands that it must file an answer or motion in response to the

complaint within 45 days of April 1, 2021 and is at risk of a default judgment if no responsive

pleading is timely filed.




        Case 2:21-cv-00552-JPS Filed 04/30/21 Page 20 of 21 Document 1-1
Dated this 2nd day of April 2021.


                                    MOSS & BARNETT


                                    By:   s/Bradley R. Armstrong
                                          Bradley R. Armstrong
                                          150 South Fifth Street, Suite 1200
                                          Minneapolis, MN 55402
                                          Bradley.armstrong@lawmoss.com
                                          Phone No. 612-877-5359
                                          Attorney for Defendant




                                      2

Case 2:21-cv-00552-JPS Filed 04/30/21 Page 21 of 21 Document 1-1
